Case 1:20-cv-05045-AT Document 2 Filed 12/11/20 Page 1 of 2

— — AMeNDuExtT-

 

IN THE MAGISTRATE COURT OF FULTON COUNTY

 

 

 

 

 

 

 

 

 

oe Fulton County Magistrate Court
WEBY ClIGATEN- rane oresonese S “E_FILED™LNB
3H3 Kiver OA ED CASE NO. ais! IBS 034. Date: 12/4/2020 2:31 PM
- : Cathel Robinson, Clerk
DECATOL CA. 33 534 alia Retin er
Plaintiff(s) Name, Address, Phone, Email Address STATEMENT OF CLAIM
LIONEL SNOW
D320 FENAISSANCE Cie
ALAN, GA 30349
Defendant(s) Name, Address, Phone, Email Address Plaintiffs Attorney, Name, Address, Phone

 

{] Suit on Note [] Suit on Account [ ] Contract [ ] Tort []Trover [ ] Personal Injury [ ] Other Si

1. The Court has jurisdiction over the defendant(s) [ ] the Defendant(s) is a resident of TULTEN- County; [ ] Other (please

snenifyy
£ .

 

2. Plaintiffs) claims the Defendant(s) is indebted to the Plaintiff(s) as follows (You must include a brief statement giving:
reasonable notice of the basis for each claim contained in the Statement of Claim): ut

 

 

 

VPERME 18S OF CRACACIEI COREL =
3. This claim is in the amount of $ (S, 4 00, — , Principal $ interest, plus ‘2

costs to date, and all future costs of this suit.
Please select hearing location: () Downtown Courthouse () North Annex () South Annex “sy
Tam tel Plait () Plaintiff's Attorney and I () would or ( ) would not like to receive text message alerts for upco
hearing dates for this case? (Standard text message rates from your carrier may apply) Cell Phone #

ve

 

 

STATE OF Bey es ETON COUNTY Ce
2 p BBY LEAT being duly sworn on oath says the foregoing is a just and
true statement the amount owing by defendant(s) to plaintiff(s), exclusive of all set-offs and just grounds of defense.

—- Ze, CSIBATAS

Sworn and subscribed before me this Plaintiff(s) 0F Agent ‘
(if Agent, Title or Capacity)

GS-IZ7A3S VAP GBIEBYG CE Valid, COW
Plaintiff’s Mobile Phone Number & Email Address
NOTICE AND SUMMONS

TO: All Defendant(s) You are hereby notified that the above named Plaintiff(s) has/have made a claim and is requesting judgment
against you in the sum shown by the foregoing statement. YOU ARE REQUIRED TO FILE or PRESENT AN ANSWER (answer
forms can be obtained for the above listed web-site or clerk’s office) TO THIS CLAIM WITHIN 30 DAYS AFTER SERVICE OF
THIS CLAIM UPON YOU. IF YOU DO NOT ANSWER, JUDGMENT BY DEFAULT WILL BE ENTERED AGAINST YOU.
YOUR ANSWER MAY BE FILED IN WRITING OR MAY BE GIVEN ORALLY TO THE JUDGE OR CLERK. Answer &
Counterclaim forms are available at the Clerk's office and online (magistratefulton.org). Answers & counterclaims should be
electronically filed with the Magistrate Court Clerk, either an oral or written answer at room TG100, 185 Central Ave., S.W. Atlanta,
Georgia 30303 between 8:30 A.M. and 5:00 P.M. OR electronically at www.odysseyefilega.com (convenience fee applies). If you
choose to file your answer orally, YOU MUST COME TO THE COURT IN PERSON within the 30 day period. NO TELEPHONE
ANSWERS ARE PERMITTED. The court will hold a hearing on this claim at a time scheduled after your answer is filed. You may
comé to court with or without an attorney. If you have witnesses, books, receipts, or other writings bearing on this claim, you should
bring them to court at the time of your hearing. If you want witnesses or documents subpoenaed, see a staff person in the Clerk’s
office for assistance. If you have a claim against the Plaintiff(s), you should notify the court by immediately filing a written answer
and counterclaim. If you admit to the Plaintifi{s)’claim but need additional time to pay, you must,come to the hearing in person and
tell the court your financial circumstances. Your answer must be RECEIVED by the clerk withi//30 days =f date of service. If you

 

 

 

are uncertain whether your answer will timely arrive by mail, file your answer in person at the Alerk’ Office dtiring business hours.
BALL So

This day ot 12/4/2020 59 Ally

Magistrate Judge or Deputy Clerk

A MAG 10-01 STATEMENT OF CLAIM JANUARY 2019
, QWosO

PQ aie

 

 
Case 1:20-cv- !
1:20-cv-05045-AT Document 2 Filed 12/11/20 Page 2 of 2

SC

FULTON COUNTY MARSHAL’S DEPARTMENT
STATE OF GEORGIA

S j
z Do 4 P. BROWN
A i mS ] LIEUTENANT

3989-2003. "
~ 160 Pryor STREET S.W., Suite J-102
ATLANTA, GEORGIA 30303
(404) 612-7759 / (404) 893-6565 FAX
www. fultoncountymarshal.com
